           Case 1:20-mc-00204-RA Document 8 Filed 05/18/20 Page 1 of 2




                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 5/18/2020


 ALLSTATE INSURANCE COMPANY, ALLSTATE
 FIRE AND CASUALTY INSURANCE COMPANY,
 ALLSTATE INDEMNITY COMPANY, AND
 ALLSTATE PROPERTY AND CASUALTY
 INSURANCE COMPANY,
                                                                      No. 20-mc-204 (RA)
                             Petitioners,

                             v.                                             ORDER

 VLAD TSIRKIN & CO., LLC,

                             Respondent.


RONNIE ABRAMS, United States District Judge:

       On May 5, 2020, Petitioners filed a motion with this Court, seeking an order (1) compelling

compliance with a subpoena duces tecum issued to Respondent Vlad Tsirkin & Co., LLC in

Allstate Ins. Co. v. Khotenok, No. 18-cv-5650 (E.D.N.Y), the underlying action currently pending

in the Eastern District of New York (the “Action”), or (2) transferring this motion to the Eastern

District for disposition in connection with the pending Action. According to the Certificate of

Service filed on the docket, as of May 12, 2020, Petitioners’ motion and supporting papers were

served on Respondent by first class mail.

       Respondent shall respond to Petitioners’ motion no later than May 26, 2020. If Respondent

consents to transferring this motion to the Eastern District of New York, it need only file a letter

to that effect no later than May 26, 2020. Petitioners’ reply, if any, may be filed no later than June

2, 2020.
             Case 1:20-mc-00204-RA Document 8 Filed 05/18/20 Page 2 of 2



          Petitioners shall serve a copy of this Order on Respondent and file proof of service on the

docket.

SO ORDERED.

Dated:       May 18, 2020
             New York, New York


                                                    Ronnie Abrams
                                                    United States District Judge
